Title: To George Washington from Major General Lafayette, 4 July 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



Camp at precaness [N.J.] july the 4th 1780

You know, My dear General, that I Am Very Anxious of Seeing the Army well Cloathed for this Campaign—the importance of Such A Measure is on every Account obvious, and from the knowledge I have of the Auxiliary troops that Are Coming I Can so well demonstrate its

Necessity, that I shall for the present But Attend to the Means of executing it.
in the Space of Six Month (we know from experience) the Coats of our Soldiers Begin to be worn out—So that there is No Great inconvenience in Giving Some New cloathes to the drafts-men, and as, after they Will be discharg’d, the Number of the Remaining Soldiers will Not Much exceed Six or Seven thousand men, as those very Men will have been Compleately cloathed By the Middle of july, I think I make full allowance for them By keeping in Stores the Seven thousand Unmade Suits that have been Shipped By Mr Ross.
if More are wanted for the Course of Next Summer, I engage to Go over to france and Bring Back ten thousand Compleat Suits properly Convey’d.
excluding waggoners, Servants, and All Such people who don’t want to be Uniformly cloathed, we may Calculate the Continental Army to Consist of fourteen thousand men in the field.
there May be found in the Army four thousand Coats and waist Coats which Are Not Absolutely Bad, four thousand Stoks or Cravatts, and one thousand pretty Good hatts.
We May Get from the Stores fifteen thousand over Alls, ten thousand pairs of Shoes, three thousand Round hatts, and Some few Shirts.
There are also Six or Seven hundred Coats of every Colour, to which may be Added about three of four hundred of the same kind, and some indifferent hatts found in the Army &c.
A Small quantity of Buff and Red Cloth to be Bought for the facings of the pensilvania and jersay lines.
the four thousand Good hatts in the stores or in the Army to be cut Round, or Cock’d in the form of Cap, But to be in an uniform manner.
All the Articles Now in the possession of the Clothier General to be immediately ordered to North River, and, if necessary, Waggons Should be press’d for theyr Speedy transportation.
I Might write a letter to the Chevalier de ternay, Wherein he be desired to Send to the Most Convenient place the Cloathing which has been put Under his Convoy.
We Shall then have ten thousand New Coats And Waist Coats, and four thousand old ones the whole of An Uniform Ground, ten thousand New hatts and Stocks and four thousand old ones, five and twenty thousand Over Alls, More than twenty thousand Shirts, and thirty thousand pairs of Shoes.
each Soldier inlisted for the War let them be ten thousand Shall have, if You choose, A New Compleat Suit, one hatt, one Stock, two Shirts, two pairs of Over Alls, and two pairs of Shoes.
each drafts man, if he has Not the Same, Will at least Receive an Uniform decent Coat, one Stock, one hatt, one pair of Over Alls, and

two pairs of Shoes—he will not Certainly Come out But well provided with Shirts.
By the Above Mentionn’d Arrangement, there Remain About thousand Coats of every Colour, thousand hatts which are Not absolutely Bad, and two thousand pairs of Shoes—those I propose to Give to Such men as will Not Appear under Arms in the field, and, if necessary, Some hunting shirts May be Added to the Said Cloathing.
the dragoons are Generally Better Cloath’d than the infantry, and we Might very easily Compleat theyr Coats or Stable jackets as each different Regiment Could adopt a different Colour.
As Soon as the french Cloathing Comes, I wish the whole Army Might be Cloath’d at once, in observing to Give the Round hatts to Some particular Brigade for the Sake of Uniformity, and to turn up the facings According to the Agreed plan.
there will be then No excuse for the officers who out of Neglect Should Suffer theyr men to loose a Single Article, and the Most Strict orders May be Given for that purpose.
the french Arms that Are Coming Might be put in the hands of Soldiers inlisted for the war.
I Wish there was Some distinction of one woollen epaulette for the Corporal and two for the Sergeant.
As the feathers Become A distinction of Ranks I Wish Such as have been pointed out Might be forbidded, to other officers, and for the light division I will Beg the leave of wearing a Black and Red feather which I have imported for the purpose.
those ideas, My dear General, are Not Given to You as a Great Stroke of Genius, But I heartly wish Some thing of the kind may be thought proper.

Lafayette

